Citation Nr: 1229745	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for head trauma residuals to include headaches. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2004 the claim was remanded for a Board hearing.  In April 2005 a hearing was held at the RO before the undersigned; the transcript is of record.  In April 2006, October 2009 and August 2011 the claim was remanded for additional development which has since been completed. 


FINDING OF FACT

The competent evidence of record is at least in equipoise with respect to whether  the Veteran's head trauma residuals to include headaches are related to service.


CONCLUSION OF LAW

The criteria for service connection for head trauma residuals to include headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

 The Veteran contends that he suffered head trauma in service and has experienced headaches ever since. 

During service the Veteran reported a history of being knocked unconscious by riot clubs when he was 15 years old.  Upon entry to service headaches or residuals of a head trauma were not noted therefore the Veteran is presumed to be in sound condition.  This presumption is not rebutted as there is no clear and unmistakable evidence that headaches or residuals of a prior head trauma existed prior to service.  38 C.F.R. § 3.304(b).  

In service the Veteran was struck in the head by an assailant at the petty officers club and sustained a one inch laceration over the right eye which required five sutures.  The Veteran also reported that he struck his head on a pipe in service when trying to get out of a scalding shower which is supported by the service records which show he was treated for second degree burns related to a hot shower.  
 
Post service, in 1988, the Veteran was struck in the head with a shovel, resulting in hemorrhages as evidenced in three CT scans of his head taken that year.  In 1991 the Veteran reported a history of being hit in the head multiple times when employed as a bouncer. 

Multiple VA examinations have been conducted.  

In December 2008 a VA examination was conducted.  Although the examiner opined that it was at least as likely as not that the currently diagnosed disability was caused by the injuries in service, that examiner had not reviewed any service, private or VA medical records whatsoever; therefore the opinion is inadequate. 

An April 2009 psychiatric note, in association with a December 2008 VA examination for mental disorders, provided a conclusive opinion that the Veteran's current psychiatric disorder is related to his service.  The psychiatrist reviewed the extensive claims file, noted several head injuries in service that caused possible chronic subdural hematomas and that were noted in a CT scan.  The examiner noted the Veteran's complaints of headaches and depression following the head trauma in service which was followed by manic symptoms and excessive drinking.  The psychiatrist concluded that, based upon the Veteran's chronology, it appeared the head trauma in service started a series of medical and psychiatric problems. 

In January 2010 another VA examination was conducted; however the examiner stated that whether the Veteran had headaches as a result of a closed head injury during service could not be resolved without resorting to speculation, which rendered the opinion inadequate.  

In April 2011 a VA neurological examination for traumatic brain injury (TBI) was conducted.  The examiner found that the Veteran's residual right frontal encephalomalacia is more likely than not due to the TBI in 1988 rather than the prior TBI in service, which would correlate with his left sided hyperreflexia and personality changes.  The Veteran reported developing headaches and vertigo after his TBI in service as well as immediately developing personality and cognitive impairment but there was no documentation of treatment for headaches or cognitive impairment in service.  The examiner concluded that, based on the available evidence, it is more likely than not that his post-traumatic headache syndrome, vertigo and cognitive/behavioral impairment are related to the severe TBI in 1988 rather that his in service or pre-service TBIs.  However, some component of cognitive/behavioral change due to his in-service TBI could not be ruled out with certainty. 

The April 2011 examiner concluded that the Veteran's headaches were not related to the in service TBI based mostly on there being no documented headaches or cognitive impairment in the service treatment records.  

Service treatment records, however, are not the only competent evidence of injury in service.  The Veteran is competent to report symptomatology that he experiences; i.e. that he has had headaches since he was hit in the head in 1975.  The Board finds the Veteran's report to be credible evidence of continuity of symptomatology. 
 
The April 2009 psychiatrist found that the chronology indicated that the Veteran's head trauma in service started a series of medical problems, which would include headaches.  

The April 2009 psychiatrist found that the Veteran had medical problems related to the in service TBI.  The April 2011 examiner found that the headaches were not related to the in-service TBI. The Veteran's statements are evidence of continuity of symptomatology.  At the very least the weight of the evidence is in equipoise.  

Accordingly, service connection for head trauma residuals, to include headaches,  is warranted. 


ORDER

Service connection for head trauma residuals to include headaches is granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


